STATE OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS

                                                                                FILED
In re R.D., R.T., and L.T.                                                 December 10, 2020
                                                                             EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
No. 20-0498 (Clay County 19-JA-17, 19-JA-18, and 19-JA-19)                       OF WEST VIRGINIA




                              MEMORANDUM DECISION


       Petitioner Mother E.T., by counsel Andrew B. Chattin, appeals the Circuit Court of Clay
County’s May 5, 2020, order terminating her parental rights to R.D., R.T., and L.T. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Angela Alexander
Walters, filed a response in support of the circuit court’s order. The guardian ad litem, Mary
Elizabeth Snead, filed a response on behalf of the children also in support of the circuit court’s
order. On appeal, petitioner argues that the circuit court erred in terminating her parental rights
without first granting her an improvement period to correct the conditions of abuse and neglect.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In August of 2019, the DHHR filed a child abuse and neglect petition against petitioner
alleging, among other things, that she abused controlled substances, failed to financially support
the children, failed to provide food and adequate housing, abandoned the children, and had
previously been adjudicated as an abusing parent. The DHHR also alleged that Child Protective
Services (“CPS”) workers attempted to locate petitioner on at least eight different occasions to
no avail. Thereafter, petitioner failed to appear at the preliminary hearing, and the circuit court


       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).




                                                1
ratified the children’s emergency removal. 2 That same month, petitioner filed a motion for an
improvement period.

        The circuit court held an adjudicatory hearing in September of 2019, wherein petitioner
failed to appear but was represented by counsel. The DHHR presented evidence consistent with
the petition, and the circuit court found that petitioner’s drug addiction affected her ability to care
for the children and provide them a fit and suitable home. In light of this finding, the circuit court
adjudicated petitioner as an abusing parent.

        The circuit court held a dispositional hearing in March of 2020. At the beginning of the
hearing, petitioner’s counsel moved for a continuance in light of the fact that he just met
petitioner for the first time when she was transported to the hearing from the regional jail. The
circuit court noted that petitioner was served by publication and denied the motion. The DHHR
presented the testimony of a CPS worker, who stated that the DHHR had been trying to locate
and serve petitioner with a copy of the underlying petition but had been unsuccessful. The
worker visited petitioner’s last known residence in October and December of 2019 but could not
locate petitioner. The worker eventually found petitioner on the regional jail website, contacted
the Central Regional Jail in January of 2020 and left a message for petitioner to call, but
petitioner did not return her call. According to the worker, petitioner was, at the time of the
hearing, incarcerated at the Tygart Valley Regional Jail and had been in and out of jail three or
four times in the preceding months. Additionally, the worker testified that petitioner never
contacted the DHHR to establish services. When asked whether petitioner was likely to comply
with the terms and conditions of an improvement period, the worker answered “no.” Finally, the
worker testified that immediately prior to the hearing, petitioner attempted to escape from police
custody by climbing into the ceiling of her holding cell.

        Petitioner testified at the hearing and stated that R.D. had been living with his maternal
aunt since May of 2019. When asked about her whereabouts during that time, petitioner
answered that she lived “here and there.” When asked about her attempted escape, petitioner
could not give an explanation. Petitioner testified that she did not have a drug problem and that
her relatives took her children from her, referring to the relative custodians of the children. Yet
when questioned further, petitioner answered that she thought it was in R.D.’s best interest to
remain in petitioner’s sister’s care, given that the child had lived there for most of his life. With
regard to R.T. and L.T., petitioner testified that they had lived with her grandmother since 2018
when she gave her grandmother “temporary custody” of the children. Further, petitioner stated
that she did not know about the instant proceedings against her but admitted that she “heard
hearsay” about the case. She then claimed that she contacted the DHHR several times but never
heard back. Finally, petitioner testified that she would be sentenced within a few weeks on an




       2
           Petitioner was served with the petition by way of publication.




                                                   2
outstanding criminal charge of imposition of sexual acts on an incarcerated person and that she
wished to participate in an improvement period. 3

        At the close of evidence, the circuit court found that petitioner failed to appear at prior
court hearings, attempted to escape custody by “climbing into the ceiling of the courthouse while
awaiting today’s hearing,” and was convicted of a felony in another county for which she failed
to appear for sentencing. The circuit court noted that petitioner denied abusive and neglectful
conduct, was previously adjudicated of such conduct, and continued to engage in the same
abusive and neglectful conduct. Accordingly, the circuit court terminated petitioner’s parental
rights upon finding that there was no reasonable likelihood that she could correct the conditions
of abuse and neglect in the near future and that termination was necessary for the children’s
welfare. Petitioner now appeals the May 5, 2020, dispositional order terminating her parental
rights to the children. 4

        The Court has previously established the following standard of review in cases such as
this:

                “Although conclusions of law reached by a circuit court are subject to de
        novo review, when an action, such as an abuse and neglect case, is tried upon the
        facts without a jury, the circuit court shall make a determination based upon the
        evidence and shall make findings of fact and conclusions of law as to whether
        such child is abused or neglected. These findings shall not be set aside by a
        reviewing court unless clearly erroneous. A finding is clearly erroneous when,
        although there is evidence to support the finding, the reviewing court on the entire
        evidence is left with the definite and firm conviction that a mistake has been
        committed. However, a reviewing court may not overturn a finding simply
        because it would have decided the case differently, and it must affirm a finding if
        the circuit court’s account of the evidence is plausible in light of the record


        3
       Petitioner was formerly an employee of the Division of Corrections and Rehabilitation.
West Virginia Code § 61-8B-10(a) provides, in part:

        Any person employed by the Division of Corrections and Rehabilitation, any
        person working at a correctional facility managed by the Commissioner of
        Corrections and Rehabilitation . . . who engages in sexual intercourse, sexual
        intrusion, or sexual contact with a person who is incarcerated in this state is guilty
        of a felony and, upon conviction thereof, shall be fined not more than $5,000 or
        imprisoned in a state correctional facility for not less than one nor more than five
        years or both fined and imprisoned.
        4
        R.D.’s father’s parental rights were also terminated below, and the permanency plan for
R.D. is adoption by his maternal aunt. The custodial rights of the father to R.T. and L.T. were
terminated below and the permanency plan for those children is permanent guardianship with
their maternal great-grandmother.



                                                  3
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating her parental rights
without first granting her an improvement period to correct the conditions of abuse and neglect.
According to petitioner, the circuit court should have permitted her to address her addiction
issues through inpatient drug treatment. Petitioner contends that there was a reasonable
likelihood that she would address the conditions of abuse and neglect if given the opportunity to
participate in an improvement period. We disagree.

        As this Court has recognized, a parent bears the burden of establishing that they are likely
to fully comply with an improvement period in order to obtain one. In re Charity H., 215 W. Va.
208, 215, 599 S.E.2d 631, 638 (2004) (a parent’s “entitlement to an improvement period is
conditioned upon the ability of the [parent] to demonstrate ‘by clear and convincing evidence
that the [parent] is likely to fully participate in the improvement period’”). Here, the record
overwhelmingly establishes that petitioner failed to satisfy this burden, given her total failure to
participate in any services offered and her failure to attend any hearings, other than the
dispositional hearing, and multidisciplinary team meetings below. Although petitioner claims
that she was unaware of the proceedings against her, the record shows that the DHHR
consistently sought to locate and contact petitioner, since as early as June of 2019, and that she
was served by way of publication. Furthermore, petitioner acknowledged that she “heard
hearsay” about the case and was aware that her grandmother and sister had custody of the
children. Accordingly, the circuit court found petitioner’s testimony in this regard without
credibility. We have held that “[a] reviewing court cannot assess witness credibility through a
record. The trier of fact is uniquely situated to make such determinations and this Court is not in
a position to, and will not, second guess such determinations.” Michael D.C. v. Wanda L.C., 201
W. Va. 381, 388, 497 S.E.2d 531, 538 (1997). In short, the record shows that petitioner entirely
abdicated all responsibility to participate in the proceedings below, and we find that her
unsupported assertion that she was likely to address the conditions of abuse and neglect was
insufficient to satisfy the burden of proof necessary for obtaining an improvement period.
Because petitioner failed to satisfy this burden, we find no abuse of discretion in the circuit
court’s denial of her motion for an improvement period. In re M.M., 236 W. Va. 108, 115, 778
S.E.2d 338, 345 (2015) (“West Virginia law allows the circuit court discretion in deciding
whether to grant a parent an improvement period.”); Syl. Pt. 6, in part, In re Katie S., 198 W. Va.
79, 479 S.E.2d 589 (1996) (“It is within the court’s discretion to grant an improvement period
within the applicable statutory requirements . . . .”).

        Further, we find no error in the circuit court’s termination of petitioner’s parental rights.
According to petitioner, termination was in error because the circuit court should have imposed a
less-restrictive dispositional alternative by allowing her to enroll into inpatient drug treatment.
However, petitioner denied having a drug problem at the dispositional hearing and, therefore,
believed that she did not need drug treatment, inpatient or otherwise. Upon reviewing the record,
we find that the circuit court made the appropriate findings necessary for termination under West
Virginia Code § 49-4-604(c)(6). Specifically, the circuit court found that there was no reasonable

                                                 4
likelihood petitioner could substantially correct the conditions of abuse and neglect in the near
future, based in part, upon her failure to participate in the proceedings or otherwise correct the
conditions of abuse and neglect. This is a situation in which there is no reasonable likelihood that
a parent can correct such conditions. W. Va. Code § 49-4-604(d)(3) (Providing that no
reasonable likelihood the conditions of abuse and neglect can be substantially corrected exists
when the parent has “not responded to or followed through with a reasonable family case plan.”).
Additionally, this Court has held that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood
       under [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse
       can be substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496,
       266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As such, we find no error in
the circuit court’s termination of petitioner’s parental rights.

       For the foregoing reasons, the circuit court’s May 5, 2020, order is hereby affirmed.


                                                                                         Affirmed.

ISSUED: December 10, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                 5